HORTON, Judge.
Plaintiff has appealed a final order dismissing with prejudice its amended complaint for failure to state a cause of action.
The sole question on appeal is whether the complaint as amended states a cause of action. Applying the common law principles relating to contracts and the requirements of Rule 1.8(b) Florida Rules of Civil Procedure, 30 F.S.A., we conclude that plaintiff has sufficiently alleged a cause of action.
When considering a motion to dismiss, the court must take as true all the well pleaded allegations in the complaint. Harms v. Miami Daily News, Inc., Fla.App.1961, 127 So.2d 715, and Fletcher v. Williams, Fla.App. 1963, 153 So.2d 759. Applying these principles to the instant case, we conclude that plaintiff has sufficiently alleged a cause of action to withstand the attack made upon it. Whether the appellant will be successful in the proof of its allegations is not before us for determination.
The order dismissing the complaint is reversed and the cause is remanded for further proceedings.
Reversed and remanded.